Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                      Dec 17 2014, 6:22 am
establishing the defense of res judicata,
collateral estoppel, or the law of the
case.

ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

JOSEPH P. HUNTER                                GREGORY F. ZOELLER
Quirk & Hunter, PC                              Attorney General of Indiana
Muncie, Indiana
                                                JESSE R. DRUM
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

UTAH DOCKERY, JR.,                              )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )       No. 18A02-1407-CR-494
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                    APPEAL FROM THE DELAWARE CIRCUIT COURT
                         The Honorable Linda Ralu Wolf, Judge
                             Cause No. 18C03-1112-FA-20


                                    December 17, 2014

               MEMORANDUM DECISION - NOT FOR PUBLICATION

SHARPNACK, Senior Judge
                                 STATEMENT OF THE CASE

       Utah Dockery, Jr., appeals the sentence the trial court imposed following his guilty

plea to one count of dealing in cocaine, a Class A felony. Ind. Code § 35-48-4-1 (2006).

We affirm.

                                           ISSUE

       Dockery raises one issue, which we restate as:             whether his sentence is

inappropriate in light of the nature of the offense and his character.

                          FACTS AND PROCEDURAL HISTORY

       On December 8 and December 12, 2011, the State, through a confidential

informant, purchased cocaine from Dockery at his home. The police obtained a search

warrant for the home and executed it on December 12. During the search, officers found

over sixteen grams of cocaine and $1759, which included marked bills that had been used

in one of the controlled buys.

       The State charged Dockery with three counts of dealing in cocaine, all Class A

felonies, and one count of maintaining a common nuisance, a Class D felony. The State

also filed a Notice to Seek Habitual Substance Offender Status. Later, the State reduced

two of the counts of dealing in cocaine to Class B felonies.

       Dockery was released on bail while the case progressed.              Dockery was

subsequently arrested based on allegations that he had again sold cocaine to a

confidential informant.

       Three days before the trial date, the parties submitted a written plea agreement.

Pursuant to the agreement, Dockery agreed to plead guilty to one count of dealing in

                                              2
cocaine as a Class A felony. The State agreed to dismiss the remaining charges and to

refrain from filing charges in relation to the alleged drug buy that occurred while

Dockery was free on bail.       The parties further agreed that Dockery would serve a

maximum forty year sentence, and that he could request sentence modification after

serving twenty years.

       The trial court accepted the plea agreement and sentenced Dockery to thirty-five

years. This appeal followed.

                             DISCUSSION AND DECISION

       Dockery asks this Court to reduce his sentence. Article 7, section 4 of the Indiana

Constitution authorizes independent appellate review of sentences.       Rice v. State, 6

N.E.3d 940, 946 (Ind. 2014). This review is implemented through Indiana Appellate

Rule 7(B), which states that we may revise a sentence, even if authorized by statute, if

“after due consideration of the trial court’s decision,” the sentence is inappropriate “in

light of the nature of the offense or the character of the offender.”

       Sentencing review under Appellate Rule 7(B) is very deferential to the trial court.

Conley v. State, 972 N.E.2d 864, 876 (Ind. 2012). The principal role of such review is to

attempt to leaven the outliers. Chambers v. State, 989 N.E.2d 1257, 1259 (Ind. 2013). A

defendant must persuade the appellate court that his or her sentence has met the

inappropriateness standard of review. Rice, 6 N.E.3d at 946.

       We first identify the sentence. At the time Dockery committed his offense, the

maximum sentence for a Class A felony was fifty years, the minimum sentence was

twenty years, and the advisory sentence was thirty years. Ind. Code § 35-50-2-4 (2005).

                                              3
The parties negotiated a cap of forty years. The trial court imposed a sentence of thirty-

five years, five years above the advisory but five years below the negotiated maximum.

      Next, we consider the nature of the offense. At the time of Dockery’s arrest, the

police found sixteen grams of cocaine in his residence, more than five times the amount

necessary to commit dealing in cocaine as a Class A felony. Ind. Code § 35-48-4-1.

Through a confidential informant, the police had conducted two controlled buys with

Dockery.

      Dockery argues that the nature of the offense was not violent or “heinous,” and

was based on evidence gathered “inside his house.” Appellant’s Br. p. 7. We disagree.

Dockery admitted to dealing in cocaine within 1,000 feet of a public housing complex,

and his actions had the potential to inflict substantial harm upon his community.

      We next consider the character of the offender. Dockery was sixty-one years old

at sentencing. His criminal record includes two prior convictions for dealing in cocaine,

both Class B felonies, a conviction for possession of cocaine, a Class D felony, and

convictions for public intoxication and criminal mischief, both Class B misdemeanors.

Further, while he was out on bond during this case, he was arrested again, allegedly for

dealing in cocaine. It is troubling that he continues to deal in cocaine despite prior

punishments for that offense.

      Dockery notes that he has a lengthy history of substance abuse. However, in this

case he pleaded guilty to dealing in cocaine, not possession of cocaine. Not all users of

cocaine commit the offense of dealing in cocaine, but Dockery dealt in cocaine multiple



                                            4
times. Further, in the past Dockery was offered substance abuse treatment, and he did not

avail himself of opportunities to change his behavior.

       Dockery has a large number of illnesses, including degenerative nerve disease,

diabetes, hypertension, and depression, and contends that these conditions require

sentence revision. We disagree. None of these conditions prevented him from dealing in

cocaine. In addition, Dockery may obtain better treatment for these conditions during

incarceration, because the record shows that at the time of his arrest, his home lacked

electrical service and he lived in “deplorable circumstances.” Id. at 26.

       Dockery has not met his burden of persuading us that his thirty-five year sentence

is inappropriate. See Delao v. State, 940 N.E.2d 849, 853 (Ind. Ct. App. 2011) (sentence

for dealing in cocaine determined not to be inappropriate where defendant possessed

quantities of cocaine well above the level required to establish a Class A felony offense

and defendant had a lengthy criminal history), trans. denied; Hale v. State, 875 N.E.2d

438, 446 (Ind. Ct. App. 2007) (sentence for dealing in cocaine determined not to be

inappropriate where defendant’s criminal history included multiple cocaine-related

offenses), trans. denied.

                                     CONCLUSION

       For the reasons stated above, we affirm the trial court’s judgment.

       Affirmed.

       BAILEY, J., and CRONE, J., concur.




                                             5